DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2021 has been entered.  All rejections not reiterated herein have been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5 and 16 is/are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C.102(a)(2) as being anticipated by Phillips et al. (US 2012/0143027).

an electrical component having an electrical characteristic and a surface, the electrical component being configured such that coupling of the substance to the surface changes the electrical characteristic of the electrical component and has a first and second electrode adapted to electrically couple to a reader for obtaining an electrical reading of the electrical characteristic (electrodes 4 and 6 couple to detector, which is interpreted as the reader, par. 28 and 71; Figs. 4 and 6);
a structure disposed on the surface of the electrical component and including a titanium oxide immobilization layer (22, Fig. 4; par. 29), a gold metal thin film overlying the immobilization layer (gold electrode, 14, Fig. 4, separate from first and second electrodes 4 and 6 that couple to the detector; par. 42), and a number of functionalized surfaces including a protein capable of binding to the substance and is bonded to the metal thin film overlying the immobilization layer (probe, 20, immobilized to the electrode, Fig. 4; par. 45 and 49), whereby an electrical reading can be obtained by the reader to determine the concentration level of the substance in the sample (par. 71); and
a filter layer disposed over the structure, wherein the filter layer comprises a plurality of pores sized to permit passage of the substance therethrough (barrier, par. 70).
With respect to claim 2, Phillips et al. teach the electrical component is a transistor (par. 27).
With respect to claims 4 and 5, Phillips et al. teach the immobilization layer is a metal oxide of titanium oxide (titanium oxide, 22, Fig. 4; par. 29).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2012/0143027), as applied to claim 1.
Phillips et al. teaches a filter layer made of a polymeric material and allowing passage of a substance less than 0.2 µm in size (par. 70), but do not specifically teach the pore size or the filter layer thickness.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim .

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2012/0143027), as applied to claim 1, in view of Niemeyer et al. (Nucleic Acids Research, 1994, pgs. 5530-5539).
Phillips et al. teach the claimed immobilization layer and a number of functionalized structures including a protein is attached to the metal thin film overling the immobilization layer using well-known techniques (probe is bound to the surface of the electrode, which is the claimed metal thin film, par. 49, via well-known techniques including immobilizing a protein to activated groups on the surface of the electrode, par. 
Niemeyer et al. teach a protein chip comprising a DNA-streptavidin structure that is bonded to a substrate (DNA is immobilized to a substrate and bound to a complementary DNA-streptavidin molecule, Fig. 5, pg. 5531, left column) and the DNA-streptavidin structure bonded to a biotin that receives a protein capable of binding a target substance (conjugated biotinylated antibodies specific to a target are bound to the streptavidin, Fig. 5, pg. 5531, left column), in order to produce a functional protein array with highly selective and efficient connectors in an oligonucleotide directed self-assembly of proteins (pg. 5531, left column).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the linking of the functionalized protein structure taught by Phillips et al., a DNA-streptavidin structure bonded to a biotin that receives the protein as taught by Niemeyer et al., in order to provide an oligonucleotide directed assembly of a protein array (Niemeyer, pg. 5531, left column) that provides highly parallel immobilization (Niemeyer, pg. 5537, both columns).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Phillips and Niemeyer are similarly drawn to immobilization of a target specific protein molecule to a substrate for detection of the target.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable Phillips et al. (US 2012/0143027), as applied to claim 1, in view of Moorman et al. (US 5,356,782).
Phillips et al. teach an electrical biosensor comprising a barrier layer, which reads on the claimed filter layer, but fail to teach the pores of the filter layer being tapered and forming a channel.
Moorman et al. teach a barrier layer having tapered pores which form a channel from a top surface of the layer to a bottom surface of the layer (col. 11, line 56-col. 12, line 5), in order to provide one way fluid flow into the device (col. 11, lines 33-44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the porous barrier layer of Phillips et al., tapered pores that form a channel as taught by Moorman et al., in order to provide control of direction and speed of fluid flow and thus analyte to the sensor surface (Moorman, col. 11, lines 33-44).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Phillips and Moorman are similarly drawn to porous barrier layers for flow of analyte toward a sensor.

Response to Arguments
Applicant’s amendments and arguments, filed 21 June 2021, with respect to the pending claims have been fully considered and the amendments are sufficient to overcome the previous rejections of record.  The previous rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Phillips teaching the new limitations as outlined in the rejection above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/MELANIE BROWN/Primary Examiner, Art Unit 1641